Title: Presidential Proclamation, 10 November 1809 (Abstract)
From: Madison, James
To: 


10 November 1809, Washington. By the terms of article 6 of the treaty concluded at Detroit, 7 Nov. 1807, between the U.S. and the Ottawa, Chippewa, Wyandot, and Potawatomi nations, the said nations were entitled to reserve six sections, each containing one mile square, within the cession then made to the U.S., subject to the approval of the president of the U.S. The said nations having indicated to Gov. William Hull of the Michigan Territory “their election to locate one or two of the said sections on the River St. Clair,” the president approves of the location.
 